         Case 8:17-cv-02942-PWG Document 102 Filed 07/28/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 CASA DE MARYLAND, et al.,

                         Plaintiffs,

         v.
                                                    No. 8:17-cv-2942-PWG
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                         Defendants.


                                          NOTICE

        Defendants respectfully notify the Court and the Plaintiffs that, earlier today, the

Department of Homeland Security issued a memorandum on the following subject:

“Reconsideration of the June 15, 2012 Memorandum Entitled ‘Exercising Prosecutorial Discretion

with Respect to Individuals Who Came to the United States as Children.’” That memorandum is

attached to this filing as Exhibit 1.



        Dated: July 28, 2020               Respectfully submitted,

                                           DAVID M. MORRELL
                                           Deputy Assistant Attorney General

                                           BRAD P. ROSENBERG
                                           Assistant Branch Director

                                           /s/ Rachael L. Westmoreland
                                           RACHAEL L. WESTMORELAND (GA Bar
                                           #539498)
                                           STEPHEN M. PEZZI
                                           Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L St. NW
Case 8:17-cv-02942-PWG Document 102 Filed 07/28/20 Page 2 of 2



                            Washington, DC 20005
                            Phone: (202) 514-1280
                            Fax: (202) 616-8470
                            Email: Rachael.westmoreland@usdoj.gov

                            Counsel for Defendants




                              2
